Citation Nr: 1107103	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-21 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002) for blindness of the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from January 1953 to December 
1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In June of 2008, a video-conference hearing was held before the 
undersigned Veterans Law Judge making this decision.  See 
38 U.S.C.A. § 7107(c) (West 2002).  

In a Board decision dated in January 2009, the Board denied the 
claim on the basis that the evidence of record was against a 
finding that there was any additional disability associated with 
blindness of the left eye that was caused by VA's negligence.  
The Veteran timely appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court), and pursuant to a 
Memorandum Decision, dated in September 2010, the Court set aside 
the January 2009 Board decision, and remanded the matter for 
further proceedings consistent with the Memorandum Decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As was alluded to above, the Board previously denied the claim on 
appeal on the basis that the evidence of record was against a 
finding that there was any additional disability associated with 
blindness of the left eye that was caused by carelessness, 
negligence, lack of skill, or errors in judgment, or similar 
instances of fault on the part of VA.  The Board has emphasized 
the word "additional" for the purpose of clarifying that at no 
time in its previous decision did it assert that there was no 
current disability associated with the left eye, as was inferred 
by the Secretary in its brief to the Court.  Instead, the Board 
clearly denied this claim on the basis that the evidence did not 
establish any current additional disability that occurred as a 
result of treatment by VA.  As further support for this 
proposition, the Board also noted the opinion of a VA examiner 
that specifically addressed this issue in an opinion from May of 
2007.  

Notwithstanding the above, in its Memorandum Decision, the Court 
has concluded that further efforts are required to determine if 
there are any VA treatment records documenting that the Veteran 
provided his informed consent for the March 28, 2005, VA laser 
surgery and/or subsequent care that allegedly resulted in 
additional disability associated with blindness in the left eye.  
Consequently, since the record does not reflect that VA ever 
attempted to obtain VA treatment records regarding the Veteran's 
consent, the Board finds that it has no alternative but to remand 
this matter so that an additional effort can be made by VA to 
obtain these records.  See also Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the Court's Memorandum 
Decision of September 2010, arrangements 
should be made to obtain copies of the 
Veteran's complete treatment records from 
the VA Medical Center in Little Rock, 
Arkansas, dated since March 2005, to 
include any and all informed consent 
documents executed by the Veteran for his 
March 28, 2005, laser surgery, and any 
other procedure performed for the Veteran 
by VA during this time frame.  If 
documents with respect to informed consent 
are unavailable, or the search for them 
otherwise yields negative results and 
further efforts to obtain these records 
would be futile, this must be documented 
in the claims file and the Veteran 
notified in accordance with 38 C.F.R. 
§ 3.159(e) (2010).  

2.  Finally, readjudicate the claim on 
appeal.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


